EX-10.17 11 exhibit10_17.htm MASTER AMENDMENT NO. 2 TO CSAS - LRP

Exhibit 10.17



MASTER AMENDMENT NO. 2

TO

CAPITAL SUPPORT AGREEMENTS



 

This Master Amendment No. 2 to Capital Support Agreements is dated as of
December 1, 2008 (the "Amendment"), by and among LEGG MASON, INC., a Maryland
corporation ("Legg Mason"), LM CAPITAL COMPANY, LLC, a Maryland limited
liability company ("LMC"), LM CAPITAL SUPPORT I, LLC, a Maryland limited
liability company ("LMCSI"), LM CAPITAL SUPPORT II, LLC, a Maryland limited
liability company ("LMCSII"), LM CAPITAL SUPPORT III, LLC, a Maryland limited
liability company ("LMCSIII"), LM CAPITAL SUPPORT IV, LLC, a Maryland limited
liability company ("LMCSIV" and, collectively with Legg Mason, LMC, LMCSI,
LMCSII and LMCSIII, the "Support Providers" and each, individually, a "Support
Provider") and LIQUID RESERVES PORTFOLIO, a series of Master Portfolio Trust
(the "Fund"), amending certain provisions of (a) the Capital Support Agreement
dated as of March 31, 2008 by and among Legg Mason, LMC and the Fund (as amended
and in effect from time to time, the "LMC CSA"); (b) the Capital Support
Agreement dated as of March 31, 2008 by and among Legg Mason, LMCSI and the Fund
(as amended and in effect from time to time, the "LMCSI CSA"); (c) the Capital
Support Agreement dated as of March 31, 2008 by and among Legg Mason, LMCSII and
the Fund (as amended and in effect from time to time, the "LMCSII CSA"); (d) the
Capital Support Agreement dated as of March 31, 2008 by and among Legg Mason,
LMCSIII and the Fund (as amended and in effect from time to time, the "LMCSIII
CSA"); and (e) the Capital Support Agreement dated as of March 31, 2008 by and
among Legg Mason, LMCSIV and the Fund (as amended and in effect from time to
time, the "LMCSIV CSA" and, collectively with the LMC CSA, the LMCSI CSA, the
LMCSII CSA and the LMCSIII CSA, the "Capital Support Agreements" and each,
individually, a "Capital Support Agreement").



WHEREAS, each Support Provider and the Fund have agreed to modify certain terms
and conditions of each Capital Support Agreement to which they are a party as
specifically set forth in this Amendment;



NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1. Amendment to LMC CSA.

Legg Mason, LMC and the Fund hereby agree that the LMC CSA is hereby amended as
follows:



(a) the definition of "Maximum Contribution Amount" set forth in Section 1(f) of
the LMC CSA is hereby amended by deleting such definition in its entirety and
restating it as follows:

 





"Maximum Contribution Amount" means $500,000,000.

(b) Section 3(a) of the LMC CSA is hereby amended by deleting Section 3(a) in
its entirety and restating it as follows:

(a) If a Contribution Event occurs prior to the occurrence of a Termination
Event, the Support Provider will make a Capital Contribution in an amount equal
to the lower of (i) seventy 76.92% of the Loss incurred as a result of such
Contribution Event, or (ii) the Maximum Contribution Amount reduced by the
amount of any Capital Contribution previously made by either Support Provider to
the Fund under this Agreement. The parties hereto acknowledge that the Related
CSA of the Related LMCS Support Providers provides for a Capital Contribution to
be made by the Related LMCS Support Providers under its Related CSA in an amount
equal to the lower of (i) 15.39% of the Loss incurred as a result of such
Contribution Event, or (ii) the Maximum Contribution Amount provided for in the
Related CSA of the Related LMCS Support Providers reduced by the amount of any
Capital Contributions previously made by either Related LMCS Support Provider to
the Fund under that Related CSA, and the Related CSA of the Related LMCS2
Support Providers provides for a Capital Contribution to be made by the Related
LMCS2 Support Providers thereunder in an amount equal to the lower of (i) 7.69%
of the Loss incurred as a result of such Contribution Event, or (ii) the Maximum
Contribution Amount provided for in the Related CSA of the Related LMCS2 Support
Providers reduced by the amount of any Capital Contributions previously made by
either Related LMCS2 Support Provider to the Fund under that Related CSA.

Section 2. Amendment to LMCSI CSA.

Legg Mason, LMCSI and the Fund hereby agree that Section 3(a) of the LMCSI CSA
is hereby amended by deleting Section 3(a) in its entirety and restating it as
follows:



(a) If a Contribution Event occurs prior to the occurrence of a Termination
Event, the Support Provider will make a Capital Contribution in an amount equal
to the lower of (i) 15.39% of the Loss incurred as a result of such Contribution
Event, or (ii) the Maximum Contribution Amount reduced by the amount of any
Capital Contribution previously made by either Support Provider to the Fund
under this Agreement. The parties hereto acknowledge that the Related CSA of the
Related LMC Support Providers provides for a Capital Contribution to be made by
the Related LMC Support Providers under its Related CSA in an amount equal to
the lower of (i) 76.92% of the Loss incurred as a result of such Contribution
Event, or (ii) the Maximum Contribution Amount provided for in the Related CSA
of the Related LMC Support Providers reduced by the amount of any Capital
Contributions previously made by either Related LMC Support Provider to the Fund
under that Related CSA, and the Related CSA of the Related

2





LMCS2 Support Providers provides for a Capital Contribution to be made by the
Related LMCS2 Support Providers thereunder in an amount equal to the lower of
(i) 7.69% of the Loss incurred as a result of such Contribution Event, or (ii)
the Maximum Contribution Amount provided for in the Related CSA of the Related
LMCS2 Support Providers reduced by the amount of any Capital Contributions
previously made by either Related LMCS2 Support Provider to the Fund under that
Related CSA.

Section 3. Amendment to LMCSII CSA.

Legg Mason, LMCSII and the Fund hereby agree that Section 3(a) of the LMCSII CSA
is hereby amended by deleting Section 3(a) in its entirety and restating it as
follows:



(a) If a Contribution Event occurs prior to the occurrence of a Termination
Event, the Support Provider will make a Capital Contribution in an amount equal
to the lower of (i) 7.69% of the Loss incurred as a result of such Contribution
Event, or (ii) the Maximum Contribution Amount reduced by the amount of any
Capital Contribution previously made by either Support Provider to the Fund
under this Agreement. The parties hereto acknowledge that the Related CSA of the
Related LMC Support Providers provides for a Capital Contribution to be made by
the Related LMC Support Providers under its Related CSA in an amount equal to
the lower of (i) 76.92% of the Loss incurred as a result of such Contribution
Event, or (ii) the Maximum Contribution Amount provided for in the Related CSA
of the Related LMC Support Providers reduced by the amount of any Capital
Contributions previously made by either Related LMC Support Provider to the Fund
under that Related CSA, and the Related CSA of the Related LMCS Support
Providers provides for a Capital Contribution to be made by the Related LMCS
Support Providers thereunder in an amount equal to the lower of (i) 15.39% of
the Loss incurred as a result of such Contribution Event, or (ii) the Maximum
Contribution Amount provided for in the Related CSA of the Related LMCS Support
Providers reduced by the amount of any Capital Contributions previously made by
either Related LMCS Support Provider to the Fund under that Related CSA.

Section 4. Amendment to LMCSIII CSA.

Legg Mason, LMCSIII and the Fund hereby agree that the LMCSIII CSA is hereby
amended as follows:



(a) the definition of "Maximum Contribution Amount" set forth in Section 1(f) of
the LMCSIII CSA is hereby amended by deleting such definition in its entirety
and restating it as follows:

"Maximum Contribution Amount" means $200,000,000.

(b) Section 3(a) of the LMCSIII CSA is hereby amended by deleting Section 3(a)
in its entirety and restating it as follows:

3





(a) If a Contribution Event occurs prior to the occurrence of a Termination
Event, the Support Provider will make a Capital Contribution in an amount equal
to the lower of (i) 72.73% of the Loss incurred as a result of such Contribution
Event, or (ii) the Maximum Contribution Amount reduced by the amount of any
Capital Contribution previously made by either Support Provider to the Fund
under this Agreement. The parties hereto acknowledge that the Related CSA
provides for a Capital Contribution to be made by the Related Support Providers
under the Related CSA in an amount equal to the lower of (i) 27.27% of the Loss
incurred as a result of such Contribution Event, or (ii) the Maximum
Contribution Amount provided for in the Related CSA reduced by the amount of any
Capital Contributions previously made by either Related Support Provider to the
Fund under the Related CSA.

Section 5. Amendment to LMCSIV CSA.

Legg Mason, LMCSIV and the Fund hereby agree that Section 3(a) of the LMCSIV CSA
is hereby amended by deleting Section 3(a) in its entirety and restating it as
follows:



(a) If a Contribution Event occurs prior to the occurrence of a Termination
Event, the Support Provider will make a Capital Contribution in an amount equal
to the lower of (i) 27.27% of the Loss incurred as a result of such Contribution
Event, or (ii) the Maximum Contribution Amount reduced by the amount of any
Capital Contribution previously made by either Support Provider to the Fund
under this Agreement. The parties hereto acknowledge that the Related CSA
provides for a Capital Contribution to be made by the Related Support Providers
under the Related CSA in an amount equal to the lower of (i) 72.73% of the Loss
incurred as a result of such Contribution Event, or (ii) the Maximum
Contribution Amount provided for in the Related CSA reduced by the amount of any
Capital Contributions previously made by either Related Support Provider to the
Fund under the Related CSA.



Section 6. Conditions to Effectiveness. This Amendment shall not become
effective until each party hereto receives a counterpart of this Amendment,
executed by each Support Provider and the Fund. In addition, the parties hereto
hereby agree to provide the Staff of the Division of Investment Management of
the Securities and Exchange Commission with prompt written notice of this
Amendment pursuant to, and in accordance with, Section 6(e) of each Credit
Support Agreement.



Section 7. Representations and Warranties. Each Support Provider hereby
represents that, on and as of the date hereof, each of the representations and
warranties made by it in Section 5 of its applicable Credit Support Agreement
remain true as of the date hereof, provided, that all references therein to the
"Agreement" shall refer to such Credit Support Agreement as amended hereby.

4







Section 8. Ratification, Etc. Except as expressly amended hereby, each Credit
Support Agreement and all documents, instruments and agreements related thereto
are hereby ratified and confirmed in all respects by the applicable parties
thereto and shall continue in full force and effect. Each Credit Support
Agreement and this Amendment shall be read and construed as a single agreement.
All references in each Credit Support Agreement or any related agreement or
instrument to such Credit Support Agreement shall hereafter refer to such Credit
Support Agreement as amended hereby.



Section 9. No Waiver.

Nothing contained herein shall constitute a waiver of, impair or otherwise
affect any obligation of any Support Provider or any rights of the Fund
consequent thereon.





Section 10. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.



Section 11. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND (WITHOUT REFERENCE TO
CONFLICT OF LAWS).



5







IN WITNESS WHEREOF

, the parties hereto have executed this Amendment as a document under seal as of
the date first above written.



 

LEGG MASON, INC.

By: /s/ Charles J. Daley, Jr.
Name: Charles J. Daley, Jr.
Title: Sr. VP, CFO and Treasurer

 

LM CAPITAL COMPANY, LLC

By: /s/ Charles J. Daley, Jr.
Name: Charles J. Daley, Jr.


Title: President and Treasurer



 

LM CAPITAL SUPPORT I, LLC

By: /s/ Charles J. Daley, Jr.
Name: Charles J. Daley, Jr.


Title: President and Treasurer



 

LM CAPITAL SUPPORT II, LLC

By: /s/ Charles J. Daley, Jr.
Name: Charles J. Daley, Jr.


Title: President and Treasurer



 

LM CAPITAL SUPPORT III, LLC

By: /s/ Charles J. Daley, Jr.
Name: Charles J. Daley, Jr.


Title: President and Treasurer



 

LM CAPITAL SUPPORT IV, LLC

By: /s/ Charles J. Daley, Jr.
Name: Charles J. Daley, Jr.


Title: President and Treasurer



 

LIQUID RESERVES PORTFOLIO,
A SERIES OF MASTER PORTFOLIO TRUST

By: /s/ Frances Guggino
Name: Frances Guggino


Title: CFO and Treasurer

